Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggests in combination a method comprising generating a Zadoff-Chu sequence based on a reduced length (wherein the reduced length is the largest prime number smaller than a fraction of the length of a sequence) and extending the Zadoff-Chu sequence to be of the length to generate the sequence as recited in claim 1, lines 3-6. Claims 14, 27 and 29 are allowable for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The information disclosure statement (IDS) submitted on August 24, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETSY DEPPE/Primary Examiner, Art Unit 2633